FILED
                                             United States Court of Appeals
                UNITED STATES COURT OF APPEALS       Tenth Circuit

                       FOR THE TENTH CIRCUIT             August 15, 2014

                                                      Elisabeth A. Shumaker
                                                          Clerk of Court
UNITED STATES OF AMERICA,

         Plaintiff-Appellee,

v.                                            No. 14-6041
                                      (D.C. No. 5:13-CR-00033-R-1)
JESSICA RENEE CHRONISTER,                     (W.D. Okla.)

         Defendant-Appellant.


UNITED STATES OF AMERICA,

         Plaintiff-Appellee,

v.                                            No. 14-6042
                                      (D.C. No. 5:13-CR-00034-R-1)
JESSICA RENEE CHRONISTER,                     (W.D. Okla.)

         Defendant-Appellant.


UNITED STATES OF AMERICA,

         Plaintiff-Appellee,

v.                                            No. 14-6043
                                      (D.C. No. 5:13-CR-00194-R-1)
JESSICA RENEE CHRONISTER,                     (W.D. Okla.)

         Defendant-Appellant.
                            ORDER AND JUDGMENT*


Before GORSUCH, BACHARACH, and McHUGH, Circuit Judges.


      Jessica Renee Chronister was charged with committing crimes in three

separate indictments. She ultimately entered guilty pleas in the three cases to one

count of possession with intent to distribute 50 grams or more of a substance

containing methamphetamine, one count of conspiracy to escape custody, and one

count of possession with intent to distribute more than 50 grams of actual

methamphetamine. In her plea agreement, she waived her right to appeal her

conviction and sentence. Her guideline sentencing range was 262 to 327 months’

imprisonment, but the district court varied downward and sentenced her to 168

months’ imprisonment.

      Despite the appellate waiver in her plea agreement, Ms. Chronister filed an

appeal seeking to challenge her convictions and sentence. The government moved to

enforce the appeal waiver pursuant to United States v. Hahn, 359 F.3d 1315

(10th Cir. 2004) (per curiam).

*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.



                                         -2-
      Ms. Chronister’s attorney filed a response invoking Anders v. California,

386 U.S. 738 (1967), agreeing with the government that the appellate waiver is valid,

and indicating that she will seek leave to withdraw from the case. Ms. Chronister

was given the opportunity to file a pro se response to the motion to enforce.

      In her pro se response, Ms. Chronister does not offer a rebuttal to the

government’s motion to enforce or to her attorney’s conclusion that the appeal

waiver is valid. Instead, she asks this court to consider the undue hardship that her

imprisonment has on her children and to reduce her sentence. In sentencing

Ms. Chronister, the district court varied downward from the guidelines sentence by

almost 100 months, and there is no legal basis for this court to grant her further

sentencing relief.

      Ms. Chronister’s appeal falls within the scope of the waiver in her plea

agreement, she knowingly and voluntarily waiver her appellate rights, and enforcing

the waiver would not result in a miscarriage of justice. Accordingly, we grant the

motion to enforce the appeal waiver and dismiss the appeal.


                                                Entered for the Court
                                                Per Curiam




                                          -3-